Citation Nr: 1802741	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  12-33 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 30 percent from September 1, 2015, for residuals of a left total knee replacement.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Wysokinski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to November 1983.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Most recently this matter was before the Board in April 2017 when it was remanded for a new examination which has since been performed and made part of the record.  


FINDINGS OF FACT

For the entire period on appeal the residuals of the Veteran's left knee replacement have manifested by severe painful motion or weakness in the affected extremity.


CONCLUSION OF LAW

The criteria for a rating of 60 percent and no greater for residuals of the Veteran's left knee replacement have been met for the entire period on appeal.  38 U.S.C. 
§ 1155 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is entitled to the 60 percent rating for residuals of his left knee replacement for the entire period on appeal as this disability has been manifested by severe painful motion or weakness in the left extremity.  Pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5055, a 60 percent evaluation for degenerative joint disease, status post knee replacement, requires prosthetic replacement of the knee joint with chronic residuals consisting of severe painful motion or weakness in the affected area.  The July 2017 VA examination contains a notation from the examiner that the Veteran's disability is manifested by severe painful motion or weakness in the left knee.  The previous VA examination from December 2015 did not have this same severity of symptoms indicated, however, the Board will resolve reasonable doubt in favor of the Veteran and find entitlement to the increased rating is appropriate for the entire period on appeal.  This is particularly appropriate when considering that the Board has previously indicated that the December 2015 examination did not adequately explain the impact contemplated by the rating criteria with respect to repetitive-use and flare-ups, and including the Veteran's continuing contentions regarding his significant pain and weakness for the entire period on appeal.  The Board need not address whether the July 2017 examination fully complies with the previous remand directives or other requirements for relevant examinations as the assigned 60 percent rating represents the highest rating available under the schedular criteria and there can be no prejudice to the Veteran from any such deficiencies.  A 100 percent evaluation for degenerative joint disease, status post left knee replacement, is warranted for one year following the implementation of the prosthetic replacement of a knee joint.  Id.  The Veteran is not entitled to a 100 percent rating evaluation for his service-connected disability, as it has been over a year since the prosthetic replacement of his knee joint.  The other rating codes governing the knees found between 5256 and 5263 provide either the same maximum rating of 60 percent, or would not result in a higher rating if they were considered separately and combined.  Consequently, the Board finds that entitlement to a rating of 60 percent and no greater for residuals of the Veteran's left knee replacement have been met for the entire period on appeal.  


ORDER

A rating of 60 percent and no greater for residuals of a left total knee replacement is granted for the entire period on appeal.




____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


